Citation Nr: 1213302	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-45 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to February 7, 2012. 

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, for the period as of February 7, 2012. 

3.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 2000 in the Marines.  He then served from July 2003 to July 2006 in the Army including in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating action in December 2007 of the above Regional Office (RO), which granted service connection for PTSD and assigned an initial rating of 30 percent as of July 8, 2006.  

The Veteran testified at a Travel Board hearing held in May 2011, before the undersigned Veterans Law Judge in St. Petersburg, Florida.  The transcript from that hearing has been reviewed and associated with the claims file.  The case was then Remanded by the Board in December 2011.  After completing the development requested therein, the AMC, by a February 2012 rating action, awarded a 50 percent rating for the Veteran's PTSD from February 7, 2012.  Despite the grant of an increased disability rating for the Veteran's PTSD, he has not been awarded the highest possible evaluation available.  As a result, he is presumed to be seeking the maximum possible evaluation and the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

In that same decision, the Board also denied service connection for residuals of a traumatic brain injury (TBI).  Thereafter, the Veteran submitted a lay statement wherein he reiterated his contentions that the medical record documents his individual occurrences of TBI and that he constantly experiences TBI residuals.  To the extent the Veteran seeks to raise a petition to reopen the prior final denial of this claim, the matter is referred to the RO to obtain clarification of his intent and any further appropriate action.  

The issue of entitlement to a compensable evaluation for service-connected hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See VA Form 21-0802 dated in October 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from July 8, 2006 to February 6, 2012, the Veteran's PTSD was manifested primarily by anxiety, flashbacks, intrusive memories, depressed mood, impaired sleep, irritability, hypervigilance, anger, and Global Assessment of Functioning (GAF) scores of 50, 65, and 68.  These symptoms demonstrate occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period as of February 7, 2012, the Veteran's PTSD has been manifested primarily by symptoms of chronic depression, impaired sleep, irritability, anger, social withdrawal, and a GAF score of 65; difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  During the period from July 8, 2006 to February 6, 2012, the criteria for an initial disability rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  During the period as of February 7, 2012, the criteria for an initial disability rating in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.126, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in May 2007 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  By the December 2007 rating action, the RO granted service connection for PTSD and assigned a 30 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for PTSD.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

The May 2007 letter, along with an additional letter in December 2008, informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  In any event, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and VA examinations were obtained in April 2007, October 2009 and February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

It appears that the Veteran has challenged the adequacy of the February 2012 VA examination, on the basis that the examiner was not particularly attentive to his responses during questioning.  See Lay Statement dated in March 2012.  However, the Board finds that the examination report (which reflects not only the Veteran's history, but his complaints, clinical findings, and diagnosis) is more than adequate.  The history provided at the time of the examination and considered by the examiner is consistent with that reflected in the record.  The VA examiner also provided sufficient detail to rate the Veteran's service-connected PTSD, including a thorough discussion of the effect of his symptoms on his functioning.  Given the thoroughness of the report, and the consistency with other evidence of record, the Board finds that the February 2012 VA examination report is sufficient for purposes of deciding the claim.  38 C.F.R. § 4.2 (2011); See Abernathy v. Principi, 3 Vet.App. 461, 464 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate).

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

In the current appeal, the Veteran contends that his service-connected PTSD is more disabling than is reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by a December 2007 rating decision, which assigned a 30 percent disability rating under DC 9411, effective July 8, 2006.  The Veteran appealed the initial evaluation assigned.  In February 2010, the rating was increased to 50 percent, effective February 7, 2012.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2011).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

30 percent prior to February 7, 2012

The record during this timeframe includes VetCenter and private outpatient treatment records, which show the Veteran exhibited classic PTSD symptoms including dissociation, anxiety, flashbacks, depressed mood, nightmares, intrusive memories, irritability, sleep disturbance, and hypervigilance.  Despite these symptoms, the Veteran was noted to be "quite happy" with how he was doing.  His wife indicated that he was "back to himself," less irritable, and not "zoning out."  It was also noted the Veteran's flashbacks had been immediately eliminated upon starting medication and his sleep had also improved.  

In April 2007, the Veteran was afforded a VA examination.  At that time he noted that medication and counseling had significantly reduced his irritability, that he was less withdrawn, and his sleep has improved.  The Veteran stated that he was depressed most days, with episodes lasting 30 -60 minutes, until he could find something to distract himself.  The depression was often triggered by news of the Iraq war.  He denied anhedonia, but described his energy as "fairly low" in the morning, but that it improved during the course of the day.  His appetite was okay and his ability to concentrate was good.  His self-esteem fluctuated in that he felt some guilt in that he was not returning to Iraq with his unit.  He denied current suicidal ideation or any past attempts.  There were no signs or symptoms of mania.  Other PTSD symptoms included daily intrusive memories, nightmares, flashbacks, physical reactions described as shaking and muscle tension, sense of foreshortened future, hypervigilance, and anger.  

In terms of his relationships with others, the Veteran had been married for 4 years and had recently had his first child in October 2006.  He described the marriage as a "little bit rocky" and attributed this to his being withdrawn, irritable, and "commanding."  However he was no longer demanding and was also much less withdrawn and irritable as a result of medication and counseling.  He reported that he maintained a close relationship with his parents and had about 10 friends.  His leisure activities included reading, yard work, electronics, and video games.  There was no history of violence or assaultiveness and no issues associated with alcohol/substance abuse.  The Veteran was employed full-time, and performing very well at work.  He had lost two weeks from work during the last 12-month period because of doctor's appointments and/or his child's illness.  

On examination the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous, clear, and coherent.  The Veteran's manner was cooperative, friendly and attentive.  His affect was normal and his mood was good.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable, with no delusions or hallucinations.  The Veteran's judgment, insight, and memory were all normal.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts or impairment in impulse control.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  The diagnosis was chronic PTSD and a GAF score of 65 was assigned.  The examiner opined that the Veteran's prognosis for improvement was good in that he had received significant benefit from treatment over a short period of time.  

When examined by VA in October 2009, the Veteran continued to report symptoms of irritability, hypervigilance, exaggerated startle response, intrusive memories, nightmares, flashbacks, and detachment.  However he noted that his continued psychotherapy had reduced his agitation, anxiety, and depression and had improved his attention.  The Veteran denied anhedonia or suicidal ideation, but noted low energy, a decreased appetite and mild problems with concentration and poor self esteem.  He also reported daily depression precipitated by observing the effects of his irritability on his wife.  However he described the marriage as "ok" stating that his wife was very supportive and that his relationship with his two children was "great."  He also had several close friends and enjoyed spending time with his family, playing video games, and his motorcycle.  There was no history of suicide attempts, violence/assaultiveness, or substance abuse.  The Veteran continued in his full-time employment as a store service manager and reported losing one week from work in the last 12-month period due to upper respiratory infections.  

Clinical findings on psychiatric evaluation were essentially unchanged.  The Veteran was clean, neatly groomed, appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was spontaneous, clear, and coherent.  His attitude was friendly and relaxed.  His affect was normal and his mood was depressed.  His thought process and content were unremarkable, with no delusions or hallucinations.  His judgment, insight, and memory were intact.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  There was no impairment in impulse control.  The Veteran was able to maintain personal hygiene and had no problems with activities of daily living.  

The diagnosis was PTSD in partial remission and a GAF score of 68 was assigned.  The examiner opined that there had been no further impairment in social or occupational functioning since the last examination.  In fact the Veteran was functioning very well at work, had been promoted twice, and was currently in a supervisory position.  He was in a stable marriage with a supportive wife although he continued to be irritable with her on occasion.  He had close attachments with their two children and several close friends.  The examiner concluded the Veteran prognosis for improvement was fair/good.

In April 2011, the Veteran submitted an opinion from a private psychotherapist.  It was noted that the Veteran had been evaluated over 6-8 sessions which were described by the therapist as somewhat erratic due to memory problems, self/family medical issues, and work obligations.  The Board notes that the clinical findings noted by the therapist were not materially different from the previous VA examinations.  Symptomatically, the Veteran continued to have acute symptoms of dissociative episodes, avoidance of crowds, sleep disturbance, nightmares, irritability, depressed mood, and hyperarousal.  He was motivated to participate in therapy in the hopes of getting better.  The Veteran did relate that depression had become his normal mood and he was quite disturbed that he was not able to function at a level he was familiar with and that he was missing work.  The clinical impression was chronic PTSD and a GAF score of 50 was assigned.  

During a Travel Board hearing in May 2011, the Veteran testified as to how PTSD affected his daily life and impacted him both socially and occupationally.  Also in support of the claim is a May 2011 lay statement from his spouse describing specific instances of the Veteran's behavior over a 9-month period including suicidal ideation, impaired impulse control, impaired judgment, and an episode when the Veteran pushed her while he was "lost in his own mind, angry and aggressive."

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 50 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 30 percent evaluation contemplates, the record describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  This is so, in spite of the Veteran's subjectively reported complaints and descriptions of his PTSD, which appear to be somewhat worse than the objective clinical manifestations indicate.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have some impact on the Veteran's interpersonal relationships, particularly those within his immediate family, but the evidence overall shows that he was able to function fairly well.  

Relevant VA and private treatment records show periods when the Veteran was doing worse and at other times doing better, but in general show that the Veteran's symptoms are under control to a large degree over the years.  In this case, the Veteran's depression, anxiety, and sleep impairment, are adequately compensated by the current 30 percent rating under DC 9411, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of memory, judgment, or abstract thinking.  During this period, it was repeatedly found that he was not suicidal or homicidal, and he has required no inpatient psychiatric treatment.  Moreover, even by the Veteran's own admission, his symptoms were less disabling through the use of prescription medications and therapy. 

The Board acknowledges the Veteran's more recent episode of assaultiveness, where he pushed his wife, and notes that his symptoms involving irritability and anger have fluctuated in severity.  While his problem with irritability/anger is obviously a relevant consideration in evaluating the extent of psychiatric disability, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  Moreover, the Board finds the evidence fails to demonstrate that this incident was objectively noted in the medical evidence of record, particularly the April 2011 therapist's opinion.  The Board also finds it probative that despite his symptoms the Veteran has the ability to establish and maintain effective relationships as is demonstrated by his continued positive relationships with his wife, albeit with some strain, his children, and his parents.  He has also been able to maintain his work relationships sufficiently to remain stable in his employment since service discharge.  Such findings are consistent with the rating criteria required for the assignment of a 30 percent evaluation, and do not approximate the criteria required for the assignment of a 50 percent or higher evaluation. 

The Board has also taken into account that the VA and private examiners who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores of 50, 65 and 68.  

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), the scores of 65 and 68 denote mild symptoms (e.g., depressed mood and mild insomnia) or some impairment in social and occupational functioning (e.g., occasional truancy, or theft within the household).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  These GAF scores are consistent with the symptomatology noted and do not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

The Board also acknowledges that the Veteran's GAF score, during a private psychiatric assessment in 2011, was assessed as 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  This GAF score suggests a more serious disability picture than the evidence as a whole shows.  However, the Board places lesser probative value on this low GAF score, in isolation, since it is not supported by the other objective evidence.  Concerning this, the 2011 psychiatric assessment in question shows the Veteran continued to have essentially the same complaints, signs, and symptoms which he had previously had.  

Also significant is the fact that the Veteran has consistently denied suicidal ideation; there has been no evidence of obsessional rituals or antisocial behavior such as shoplifting; and he has had no difficulty keeping a job.  In light of these findings, none of which reflect serious symptoms, the Board places limited probative value on this GAF score.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (holding that the Board can value one medical opinion over another, as long as a rationale basis is given.) GAF scores, like an examiner's assessment of the severity of the condition, must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126.  Simply stated, when considered in light of the actual symptoms demonstrated, the assigned GAF score and description of the Veteran's condition is inconsistent with the symptomatology noted, and does not provide a basis for a higher rating for the Veteran's PTSD in excess of 30 percent.  

Therefore, the Board finds that, prior to February 7, 2012, the impairment due to PTSD was more consistent with a 30 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 50 percent rating for PTSD was absent.  

50 percent from February 7, 2012

Pursuant to a December 2011 Board remand, the Veteran underwent a VA examination on February 7, 2012.  At that time the examiner reviewed the claims file in its entirety including electronic medical records.  The Veteran's symptoms included anxiety, chronic sleep impairment and disturbance of motivation and mood.  The Veteran remained married, but reported that he was verbally aggressive towards his wife because of his tendency to be short-tempered.  He was not physically aggressive to his two young children.  During the course of the interview he acknowledged a history of problems handling his anger.  He reported that he was expelled when vandalized his high school in retaliation for not allowing him to run in a track meet.  The Veteran reported that currently he had no friends, but visited with his parents regularly and continued to engage in leisure activities including playing video games and reading.  He also reported drinking 2-3 beers daily, but otherwise had no issues with substance abuse.  He remained employed, but had missed 10-12 days of work per month.  He denied any written reprimands.  The Veteran continued to take medication, but was resistant to continuing therapy as he considered its effectiveness had only been "fair".  

The Veteran continued to have problems with sleep, intermittent troubling dreams, irritability, decreased motivation, feelings of detachment/estrangement from others, restricted range of affect, hypervigilance, and exaggerated startle response.  The diagnosis was PTSD with a GAF score of 65 based on moderate symptoms.  The examiner noted that the Veteran's subjective complaints on examination appeared out of proportion and/or inconsistent to the objective examination findings.  

Based upon these findings, the RO, in a December 2012 rating decision, increased the Veteran's disability rating to 50 percent, effective February 7, 2012, the date of the VA examination in accordance with 38 C.F.R. § 3.400(o).  In essence, this was the earliest date on which it was factually ascertainable, from the record that an increase in disability warranting the assignment of a higher disability rating had occurred.  The Board agrees.  

That said, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that his symptoms have increased beyond what the 50 percent evaluation contemplates, the evidence during this timeframe does not otherwise show significant disturbance of affect or mood; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty understanding commands; or impairment of memory, judgment, or abstract thinking.  The VA examiner did not report impairment of thought process, nor did he observe delusions, hallucinatory phenomenon or psychosis.  The Veteran's affect in general has been appropriate to mood.

Other symptoms required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not approximate the criteria required for assignment of a 70 percent or higher evaluation.  

The Board has taken into account that the VA examiner provided GAF score of 65, which denotes mild to moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks,) or mild to moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or coworkers).  Carpenter v. Brown, supra; Richard v. Brown, supra.  This GAF score does not provide a basis for assignment of a higher rating for the Veteran's PTSD.  

Therefore, the Board finds that since February 7, 2010, the Veteran's impairment due to PTSD is more consistent with a 50 percent rating, and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that his PTSD necessitates frequent periods of hospitalization and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the 30 and 50 percent schedular ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed. 

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher ratings for PTSD.  The current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted at any time during the current appeal.  See Fenderson, supra.  


ORDER

From July 8,  2006 to February 6, 2012, an initial disability rating in excess of 30 percent for PTSD is not warranted.  

For the period as of February 7, 2012, an initial disability rating in excess of 50 percent for PTSD is not warranted.  


REMAND

In a December 2011 rating action, the RO implemented the Board's grant of service connection for migraine headaches and assigned a 10 percent disability rating.  In a March 2012 lay statement, the Veteran expressed his disagreement with the rating assigned.  However, the RO has not issued a statement of the case (SOC) that addresses this issue.  In such cases, under judicial precedent, the appellate process has commenced and the appellant is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should furnish an SOC to the Veteran addressing the issue of entitlement to an increased disability rating for migraine headaches.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal from that specific decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


